Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is entered into as of May 1, 2009, by and between PlanGraphics, Inc., a Colorado corporation having its principal place of business at 112 East Main Street, Frankfort, Kentucky, 40601 (the “Seller”), the Seller’s wholly owned subsidiary, PlanGraphics, Inc., a Maryland Corporation ( “PGI MD”), John C. Antenucci whose mailing address is PO Box 1503 Frankfort, KY 40602, (“Antenucci”) and Frederick G. Beisser whose residence address is 796 Tioga Trail, Parker CO 80134 (“Beisser”) and, for purposes of the related transactions described in paragraph 3, Integrated Freight Systems, Inc., a Florida corporation, (“Integrated”). PREAMBLE WHEREAS, Nutmeg Fortuna Fund, LLLP (“Fortuna Fund”) has reached an agreement with Integrated as set forth in an Amended and Restated Stock Purchase Agreement, Stock Purchase Incident to Change of Control (the “Integrated Transaction”) (attached hereto as Exhibit “A” and made a part hereof); WHEREAS, elements of the Integrated Transaction and transactions contemplated by this Agreement are based on Integrated’s issued and outstanding common stock being 17,665,000 shares immediately prior to the date of this Agreement; WHEREAS, the Integrated Transaction requires the Seller to dispose of all of its assets, including but not limited to PGI-MD and pre-paid insurance, and to be essentially debt free; WHEREAS, the Seller agrees to sell PGI MD as provided in this Agreement to accommodate the Integrated Transaction; WHEREAS, Beisser is entitled to certain benefits and compensation as a result of an Executive Employment Agreement in effect; WHEREAS, Seller has promised and Antenucci is entitled to certain benefits and compensation as a result of an Executive Employment Agreement in effect and is due from Seller accrued but unsecured amounts for deferred payments and reimbursements from the general account or assets of Seller; WHEREAS, the Seller has arranged for the transfer of all the Seller’s liabilities and the assumption thereof by PGI MD, except as provided herein; WHEREAS, in Integrated will agree to maintain, through PGRA and thereafter directly, directors and officers liability insurance covering Antenucci and Beisser with coverage amounts equal to PGRA’s presently existing directors and officers liability insurance (identified below) continuously and without gap or lapse beginning immediately prior to the change in control of PGRA resulting from the redemption of PGRA’s Series A Redeemable Preferred Stock (“Preferred Stock”) and ending two years after the date of such change in control; NOW, THEREFORE, in consideration for the expectations of the Parties as set forth in the preamble hereto, the Parties covenant, promise and agree as follows: AGREEMENT 1.Incorporation by Reference. The preamble and exhibits attached hereto are, and each of them is, incorporated herein by this reference, as if fully stated herein. 2.Sale and purchase of PGI MD. The Seller shall sell and Antenucci shall purchase all of PGI MD’s common stock. In exchange and payment for the PGI MD common stock, Antenucci shall: (1) relieve Seller from its unsecured promise to make severance payments from its general account or assets and forego any claim associated with such promise pursuant to his Executive Employment Agreement, and (2) voluntarily terminate his Executive Employment Agreement. Seller hereby accepts such termination at the time and in the manner agreed by the parties. 3. Related transactions. (a) PGI MD shall release the Seller from all debts and obligations (inter company debts and obligations) in consideration for Integrated (i) issuing to PGI MD 0.875% of Integrated’s common stock, based on total common shares issued and outstanding immediately prior to the date hereof, and an equal number of common stock purchase warrants, exercisable for two years at a price of $0.50 per share, in each case issued by Integrated. Page 1 of 5 (b) PGI MD shall assume all liabilities and obligations of the Seller as set forth in Exhibit “B” hereto, including (i) all known, unknown and contingent liabilities and obligations, and (iii) the January 14, 2009 Convertible Debenture due February 28, 2009 in the principal amount of $30,000 to the Fortuna Fund (the “Convertible Debenture”), but excluding a liability in the amount not to exceed $28,000, and shall indemnify the Seller against suit to collect, including attorney’s fees and costs and the collection thereof in consideration for the Seller’s bargain, sale, transfer and assignment of all of the Seller’s assets, other than prepaid insurance in the amount of approximately $3,500 and the PGI MD common stock which the Seller is selling hereunder to Antenucci. (c) Antenucci shall relieve Seller from its promise to make payment of accrued but unsecured amounts of deferred payments and reimbursements from its general account or assets and forego any claims associated therewith in consideration for Integrated (i) issuing to Antenucci 0.293% of its common stock, based on total common shares issued and outstanding at the date hereof, (ii) issuing to Antenucci an equal number of common stock purchase warrants, exercisable for two years at a price of $0.50 per share, and (iii) purchasing and maintaining directors and officers liability insurance pursuant to paragraph 3(e), below. (d) Beisser shall release Seller from all severance payments pursuant to his Executive Employment Agreement in consideration for Integrated (i) issuing to Beisser 0.373% of Integrated’s common stock, based on total common shares issued and outstanding at the date hereof, (ii) issuing to Beisser an equal number of common stock purchase warrants, exercisable for two years at a price of $0.50 per share, and (iii) purchasing and maintaining directors and officers liability insurance pursuant to paragraph 3(e), below. (e) Integrated shall, and hereby agrees to, purchase and maintain directors and officers liability insurance covering Antenucci and Beisser with coverage equal to PGRA’s presently existing Management Liability and Company Reimbursement Policy No. ELU107623-08 (“Current Coverage”) continuously and without gap or lapse beginning immediately prior to Integrated’s acquisition of control of PGRA resulting from the redemption of PGRA’s Preferred Stock and ending two years after the date of such change in control for a period of two years beginning on the date of his resignation from the Seller’s board of directors and its management, either continuation in his favor of Seller’s or tail coverage for his benefit equivalent to the Current Coverage, provided that Integrated’s liability for retention under any such insurance on any occurence or in the aggregate the amount deductible under the Current Coverage or equivalent tail coverage of $125,000.00 and provided further that after such two-year period Integrated shall have no liability to Antenucci and Beisser whatsoever to maintain directors and officers liability insurance or for indemnification under statute, the articles of incorporation, bylaws, contract or otherwise. (f) Fortuna Fund shall cancel and discharge forever the Convertible Debenture and Nutmeg Group shall terminate and release its security interests in “Collateral” as defined in the Security Agreement dated August 21, 2006 between Nutmeg Group, Antenucci and the Seller in consideration for PGI MD’s agreements, as follows: (i) an obligation of PGI MD to pay an aggregate of $300,000 with simple interest at 5% per annum, with annual payments limited to 2.5% of gross revenues (less VAT, pass through direct expenses and revenues from the Xmarc line of business); and (ii) an obligation of PGI MD to pay an aggregate of $300,000 with simple interest at 5% per annum, with annual payments limited to 3.5% of gross revenues (less VAT and pass through direct expenses) from the XLOB line of business; In both cases, subject to such annual verification reasonably acceptable to the Fortuna Fund and otherwise on terms and conditions more particularly described and set forth in that certain Debenture Discharge and Payment Agreement dated the date hereof by and among Fortuna Fund, Nutmeg Group, LLC, PGRA and PGI MD. (g) Subject to the reverse stock split of PGRA’s issued and outstanding common stock in a ratio of 1:252.5979, which will result in 392,996 shares issued and outstanding, and the merger of PGRA into Integrated, Integrated shall issue common stock purchase warrants to the Seller’s stockholders of record on April 1, 2009 equal to the number of shares they own after such reverse stock split, such warrants being exercisable for two years at a price of $0.50 per share. (h) Integrated shall, and hereby does, indemnify PGI MD, Antenucci and Beisser for actions and events leading to and related to this transaction and the Integrated transaction. Page 2 of 5 (i) PGRI MD, Antenucci and Beisser shall enter into a Lockup –
